Judgment of the Supreme Court, New York County (Kleiman, J., and a jury), rendered April 3, 1986, convicting defendant of two counts of robbery in the second degree, and imposing two concurrent terms of 1% to 5 years, is unanimously affirmed.
Viewed in totality, the record does not reveal that defense counsel failed to provide meaningful representation, and thus, defendant’s claim of ineffective assistance of counsel is without merit (People v Baldi, 54 NY2d 137). Specifically, defendant’s argument regarding defense counsel’s argumentative nature appears nothing more than zealous advocacy. Similarly, defense counsel’s failure to file a Sandoval motion is not in itself sufficient to warrant reversal (People v Rivera, 71 NY2d 705). And on the merits, it appears to have been a trial tactic to highlight defendant’s law-abiding nature since the time of his prior arrest 30 years ago. Moreover, in view of the overwhelming evidence presented by the prosecution in this case, the defendant has failed to show that any possible improper actions on the part of defense counsel prejudiced the outcome of the trial, which would be a necessary element for reversal on these grounds (People v De La Hoz, 131 AD2d 154). Concur — Ross, J. P., Asch, Milonas, Rosenberger and Ellerin, JJ.